                          IN THE UNITED STATES DISTRICT COURT 
                              FOR THE DISTRICT OF DELAWARE 

                                            

                                            
       


                                           
AXCESS INTERNATIONAL, INC. 
                                           
                    Plaintiff,             
                                          Civil Action 18‐1276‐MN 
          v.                               

GENETEC (USA) INC., 

                    Defendant. 
       
             MEMORANDUM IN SUPPORT OF GENETEC (USA) INC.’S 
                 FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6) 
           MOTION TO DISMISS FOR UNPATENTABLE SUBJECT MATTER 

                                            

Of counsel:                                        Arthur G. Connolly, III (#2667) 
Grant Kinsel (pro hac vice)                        CONNOLLY GALLAGHER LLP 
PERKINS COIE, LLP                                  1000 West Street, Suite 1400 
1201 3rd Avenue, Suite 4900                        Wilmington, DE 19801 
Seattle, WA 98101‐3099                             (302) 757‐7300 
(206) 359‐3516                                     aconnolly@connollygallagher.com 
gkinsel@perkinscoie.com                            Attorneys for Genetec (USA) Inc. 
 

Dated: February 8, 2019 

                 
       
                                         TABLE OF CONTENTS 

NATURE AND STAGE OF THE PROCEEDINGS ................................................... 1 

INTRODUCTION .......................................................................................................... 1 

SUMMARY OF ARGUMENT ...................................................................................... 2 

          1.        Facts ......................................................................................................... 3 

                    1.1.       The Parties ................................................................................... 3 

                    1.2.       The ’158 patent is directed to the abstract idea 
                               of using generic computer, video, and RFID 
                               equipment to remotely monitor, control 
                               access to, and/or generate a report about a 
                               facility or area. ............................................................................ 4 

          2.        Argument ................................................................................................ 6 

                    2.1.       Alice step one: Patentability requires more 
                               than claiming a result. ............................................................... 7 

                    2.2.       Alice step two: There is nothing more. .................................. 15 

CONCLUSION ............................................................................................................. 20 

 
           
                                            
                                    TABLE OF AUTHORITIES 
 
CASES 

Affinity Labs of Tex., LLC v. Amazon.com, Inc., 
    838 F.3d 1266 (Fed. Cir. 2016) ....................................................................... 2, 3, 14 

Affinity Labs of Texas, LLC v. DIRECTV, LLC, 
    838 F.3d 1253 (Fed. Cir. 2016) ......................................................................... 13, 14 

Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 
    573 U.S. 208 (2014) ................................................................................... 2, 7, 16, 20 

Apple Inc. v. Ameranth, Inc.,  
   842 F. 3d 1229 (Fed. Cir. 2016) ........................................................................ 14, 15 

Axcess Int’l v. AMAG Tech., 
   Case No. 16‐cv‐01360 (E. D. Tex. Dec. Dec. 5, 2016) ........................................... 3 

Axcess Int’l v. Avigilon USA Corp., 
   Case No. 19‐cv‐00009 (E. D. Tex. Jan. 10, 2019) ................................................... 3 

Axcess Int’l v. Bosch Security Sys., Inc., 
   Case No. 19‐cv‐00226 (D. Del. Feb. 4, 2019) ......................................................... 3 

Axcess Int’l v. Dual Core LLC, 
   Case No. 16‐cv‐01358 (E. D. Tex. Dec. 5, 2016) .................................................... 3 

Axcess Int’l v. Honeywell Int’l, 
   Case No. 19‐cv‐00227 (D. Del. Feb. 1, 2019) ......................................................... 3 

Axcess Int’l v. TransCore LP, 
   Case No. 17‐cv‐01697 (N. D. Tex. Apr. 28, 2017) ................................................. 3 

Axcess Int’l v. Virtual Surveillance, LLC, 
   Case No. 16‐cv‐01359 (E. D. Tex. Dec. 5, 2016) .................................................... 3 

Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 
   827 F.3d 1341 (Fed. Cir. 2016) ......................................................................... 16, 18 




                                                         –ii– 
British Telecomm. PLC v. IAC/Interactive Corp, 
    Civil Action No. 18‐366‐WCB, 2019 WL 438335 (D. Del. Feb. 4, 
    2019) ................................................................................................................. passim 

DDR Holdings, LLC v. Hotels.com L.P., 
  773 F.3d 1245 (Fed. Cir. 2014) ............................................................................... 15 

Elec. Power Grp., LLC v. Alstom S.A., 
    830 F.3d 1350 (Fed. Cir. 2016) ................................................................................. 2 

Enfish, LLC v. Microsoft Corp.,  
   822 F.3d 1327 (Fed. Cir. 2016) ............................................................................... 15 

Fuller v. Yentzer, 
   94 U.S. 288 (1877) ................................................................................................... 13 

Int’l v. Dual Core LLC, 
    Case No. 16‐cv‐01358 (E. D. Tex. Dec. 5, 2016) .................................................... 3 

Intellectual Ventures I LLC v. Symantec Corp., 
    838 F.3d 1307 (Fed. Cir. 2016) ................................................................................. 3 

Mayo Collaborative Servs. v. Prometheus Labs., Inc., 
  566 U.S. 66 (2012) ............................................................................................... 6, 16 

McRO, Inc. v. Bandai Namco Games Am. Inc.,  
  837 F.3d 1299 (Fed. Cir. 2016) ............................................................................... 15 

O’Reilly v. Morse, 
   56 U.S. (15 How.) 62 (1854) ............................................................................. 12, 13 

Ultramercial, Inc. v. Hulu, LLC, 
   772 F.3d 709 (Fed. Cir. 2014) cert. denied, 135 S. Ct. 2907 (2015) .................. 3, 15 

STATUTES 

35 U.S.C. § 101 ...................................................................................................... passim 

OTHER AUTHORITIES 

Fed. R. Civ. P. 12(b)(6) ................................................................................................... 1 




                                                              –iii– 
 

 




    –iv– 
             NATURE AND STAGE OF THE PROCEEDINGS 

       This  is  a  patent  case.  Axcess  accuses  Genetec  of  infringing  U.S.  Patent 

No. 7,286,158 (the “’158 patent”). Axcess asserts independent Claim 14 and de‐

pendent  Claims  15–18.  But  the  claims  of  the  ’158  patent,  including  asserted 

Claims  14  through  18,  recite  patent‐ineligible  subject  matter  under  35 

U.S.C. § 101, and are, therefore, invalid. Accordingly, Genetec requests that the 

Court  dismiss  this  action  under  Federal  Rule  of  Civil  Procedure  12(b)(6)  for 

failure to state a claim upon which relief can be granted. 

                                 INTRODUCTION 

       For decades, technologists and innovators around the globe have worked 

on systems for controlling access to secure areas using radio frequency identifi‐
cation—RFID.  In  the  1970’s,  the  U.S.  Government  at  Los Alamos  National  La‐

boratory  used  RFID  to  track  nuclear  materials  by  putting  a  transponder  in  a 

truck and readers at gates of secure facilities. The gate antenna would wake the 

transponder in the truck, and the transponder would respond with an ID and 

potentially  other  data  to  open  the  gate.  Today,  RFID  systems  are  ubiquitous, 

giving access to locked garages, office lobbies, and elevators all over the world.  

       Axcess’s  patent—U.S.  Patent  No.  7,286,158  (the  “’158  patent”)1—  claims 

ownership over the naked idea of using RFID and video to secure an area with‐

out contributing any actual technology for doing it. Asserted Claim 14 requires 

“eliciting  a  radio  response  from  a  radio  frequency  identification  (RFID)  tag  at 

an  access  door  of  a  secure  area,”  “determining  whether  access”  is  authorized, 

“recording  a  video  image,”  and  “controlling  access  to  the  door.”  The  claim  is 

technologically  vacuous,  providing  no  specific  technological  solution  for 

achieving  any  of  these  steps.  It  instead  merely  claims  the  result—using  RFID 

                                                       
       1 Cmplt. at Ex. A [Dkt. #1] (hereafter “’158 patent”). 
and video to secure areas—without claiming how that result is to be achieved. 

Axcess’s  patent,  thus,  attempts  to  cover,  not  only  decades  of  groundbreaking 

research  by  true  RFID  innovators,  but  also  the  solutions  to  be  yet  devised  by 

others. Put differently, Axcess seeks to cover any technological advancement in 

the  use  of  RFID  and  video  to  secure  a  location  while  contributing  nothing  to 

that technology. This is strictly prohibited by the Supreme Court’s 101 jurispru‐

dence. 

                            SUMMARY OF ARGUMENT 

        1.      The  ’158  patent  claims  a  result  disembodied  from  any  specific 

technological  means  to  achieve  it.  Under  controlling  Federal  Circuit  decisions, 

such  technologically  vacuous  patents  are  patent‐ineligible  under  Section  101.2 
Because  the  ’158  patent  claims  merely  the  naked  idea  of  monitoring  and  con‐

trolling  access  to  a  location  rather  than  any  specific  technological  solution  for 

achieving that result, the patent fails at step 1 of the framework established by 

the Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int’l.3 

        2.      The  ’158  patent  also  fails  at  step  two  of  the  Alice  framework  be‐

cause  it  does  not  recite  any  inventive  concept  that  transforms  the  claims  into 

patent‐eligible subject matter. Instead, the ’158 patent recites generic RFID, vid‐

eo, and computer equipment used precisely as that equipment is—and has al‐


                                                       
       2  See,  e.g.,  Affinity  Labs  of  Tex.,  LLC  v. Amazon.com,  Inc.,  838  F.3d  1266,  1269 

(Fed. Cir. 2016) ((“[T]he claims do no more than describe a desired function or 
outcome, without providing any limiting detail that confines the claim to a par‐
ticular  solution  to  an  identified  problem.”),  petition  for  cert  filed,  (U.S.  Feb.  28, 
2017)  (No.  16‐1047);  Elec.  Power  Grp.,  LLC  v.  Alstom  S.A.,  830  F.3d  1350,  1351 
(Fed.  Cir.  2016)  (holding  that  “[t]he  claims,  defining  a  desirable  information‐
based result and not limited to inventive means of achieving the result, fail un‐
der § 101”). 
       3 573 U.S. 208 (2014). 




                                                –2– 
ways  been—used.  Claims  that  merely  say  apply  the  abstract  idea  to  standard 

and generic equipment are routinely found unpatentable.4 

1.      Facts 
1.1.    The Parties 
        At one point in its past, Axcess may have been a going concern. Now, it 

mainly  attempts  to  enforce  the  ’158  patent,  filing  numerous  cases  in  districts 

around  the  country,  while  remaining  ever  vigilant  to  avoid  serious  review  of 

the ’158 patent. So, in the roughly dozen cases Axcess has filed, it has studious‐
ly avoid substantive rulings on the ’158 patent’s compliance with Section 101,5 

lest the ’158 patent be shown for what it is—a technologically vacuous attempt 

to claim a naked idea. 

        By contrast with Axcess, for the last twenty years, Genetec has been de‐

signing,  building,  managing,  and  maintaining  IP‐based  security  solutions  for 
                                                       
       4  See,  e.g.,  Intellectual  Ventures  I  LLC  v.  Symantec  Corp.,  838  F.3d  1307,  1316 

(Fed.  Cir.  2016)  (“[W]hen  a  claim  directed  to  an  abstract  idea  ‘contains  no  re‐
strictions  on  how  the  result  is  accomplished … ‘  then  the  claim  is  not  patent‐
eligible.”); Affinity, 838 F.3d at 1271 (“The features set forth in the claims are de‐
scribed  and  claimed  generically  rather  than  with  the  specificity  necessary  to 
show  how  those  components  provide  a  concrete  solution  to  the  problem  ad‐
dressed by the patent”); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d  709, 716 (Fed. 
Cir.  2014)  (“[C]onventional  steps,  specified  at  a  high  level  of  generality,’  [are] 
insufficient to supply an ‘inventive concept.’”) cert. denied, 135 S. Ct. 2907 (2015). 
       5 See, e.g., Axcess Int’l v. Dual Core LLC, Case No. 16‐cv‐01358 (E. D. Tex. Dec. 

5, 2016) (12(c) Motion to Dismiss filed, case dismissed before ruling); Axcess Int’l 
v. Virtual Surveillance, LLC, Case No. 16‐cv‐01359 (E. D. Tex. Dec. 5, 2016) (con‐
solidated  with  16‐cv‐01358);  Axcess  Int’l  v. AMAG  Tech.,  Case  No.  16‐cv‐01360 
(E.  D.  Tex.  Dec.  Dec.  5,  2016)  (consolidated  with  16‐cv‐01358);  Axcess  Int’l  v. 
TransCore LP, Case No. 17‐cv‐01697 (N. D. Tex. Apr. 28, 2017) (12(b)(6) Motion 
to Dismiss filed, case dismissed before ruling); Axcess Int’l v. Avigilon USA Corp., 
Case  No.  19‐cv‐00009  (E.  D.  Tex.  Jan.  10,  2019);  Axcess  Int’l  v.  Honeywell  Int’l, 
Case  No.  19‐cv‐00227  (D.  Del.  Feb.  1,  2019);  Axcess  Int’l  v.  Bosch  Security  Sys., 
Inc., Case No. 19‐cv‐00226 (D. Del. Feb. 4, 2019). 

                                               –3– 
governments  and  businesses  across  the  country  and  throughout  the  world. 

These  systems  include,  among  other  things,  market‐leading  access  control 

backend used to manage access control.  

1.2.   The  ’158  patent  is  directed  to  the  abstract  idea  of  using  generic  com‐
       puter, video, and RFID equipment to remotely monitor, control access 
       to, and/or generate a report about a facility or area. 
       The  ’158  patent  is  drawn  to  broad,  functional  claims  that  seek  to  claim 

any  and  all  ways  to  use  RFID,  video,  and  computers  to  monitor  and  secure  a 

remote  location.  Each  independent  claim  recites  the  use  of  generic  RFID  sys‐

tems, video cameras, and computer systems to grant access to secure areas, rec‐
ord people accessing the secure areas, and report on that access. Axcess asserts 

independent Claim 14: 

       A method of providing identity verification for access to a secure 
       area, comprising: 
       eliciting  a  radio  response  from  a  radio  frequency  identification 
       (RFID) tag at an access door of a secure area; 
       determining whether access by a wearer of the RFID tag to the se‐
       cure area is authorized based on the radio response; 
       recording  a  video  image  of  the  wearer  of  the  RFID  tag  at  the  ac‐
       cess door; and 
       controlling access to the door to provide access to the secure area 
       by the wearer only if access by the wearer is authorized. 

       While  the  specification  identifies  RFID  systems  and  video  systems  de‐

scribed in Axcess’s other patents as possible systems,6 the claim itself is expressly 

agnostic as to how the steps are performed. 

       The  asserted  claims  that  depend  from  Claim  14—Claims  15–18—add 

nothing  to  make  Claim  14  any  less  abstract.  Claim  15  recites  that  the  method 

                                                       
       6 ’158 patent at 4:65–5:14 (RFID systems); 6:14–39 (video systems). 




                                           –4– 
includes  “recording  the  video  image  in  response  to  authorized  access,”  and 

Claim 16 recites that the recording is of “unauthorized access.” The claims say 

nothing  about  how  the  determination—authorized  or  unauthorized—is  made, 

leaving the hard work of creating the systems that can actually do that to oth‐

ers. Claim 17 includes “recording the video image in response to the radio re‐

sponse from the RFID tag”—in other words, turn the video on when an  RFID 

tag is near. Nothing in the claim describes how to do this. And Claim 18 recites 

that  the  method  includes  “recording  a  series  of  video  images  of  the  wearer  of 

the RFID tag at the access door.” Again, how any of this is to be accomplished is 

left out of the claim. 

       The other two independent claims—which are not asserted—are similar‐

ly generic, and devoid of invention. Independent Claim 1 recites, 

       A  method  for  providing  integrated  remote  monitoring  services, 
       comprising: 
       receiving  and  storing  radio  frequency  identification  (RFID)  data 
       from an RFID system at a remote facility of a subscriber; 
       receiving and storing video data from a video system at the facili‐
       ty; 
       providing the subscriber with access to the stored RFID and video 
       data; 
       providing  the  subscriber  with  access  to  and  control  of  a  video 
       camera in the video system at the facility; and 
       processing the RFID data to generate a report for the subscriber. 

       Claim 19 also embraces the abstract. Claim 19 is directed to a method of 

notifying a subscriber of an alert condition—like a common burglar alarm that 

notifies a monitoring facility—and recites, 

       A method for remotely notifying a subscriber of an alert condition 
       at a facility, comprising: 



                                           –5– 
       receiving  a  radio  frequency  identification  (RFID)  action  from  an 
       RFID system at a facility; 
       determining  whether  the  RFID  action  corresponds  to  a  pre‐
       defined alert condition; 
       obtaining  a  video  image  associated  with  the  RFID  action  only  if 
       the RFID action corresponds to a pre‐defined alert condition; and 
       electronically transmitting notice of the alert condition along with 
       the video image for delivery to a manager of the facility. 

       The remaining dependent claims add nothing to the independent claims 

to  move  them  from  generic  recitations  of  desired  results  to  something  more 

specific.  Instead,  the  dependent  claims  merely  select  from  well‐know,  conven‐

tional available options. For instance, Claim 2 (depending from Claim 1) allows 

the information to be “received over the Internet.” Claim 2 does not purport to 

improve the internet or provide some innovative solution to problems of com‐

bining  the  internet  with  the  other,  recited  generic  technology.  Claim  20  (de‐

pending from Claim 19) similarly recites that the alert condition information is 

sent  by  email  over  the  internet.  Like  Claim  1,  Claim  20  makes  no  pretense  to 

improving email or the internet or overcoming some technological hurdle asso‐

ciated with either.  

2.     Argument 
       Patent  eligibility  is  decided  under  35  U.S.C. § 101,  which  embodies  the 

cornerstone prohibition against patenting ideas or results, as opposed to specif‐

ic  technological  advances.  Section  101  permits  issuance  of  a  patent  only  for  a 

“new  and  useful  process,  machine,  manufacture,  or  composition  of  matter,  or 

any new and useful improvement thereof.” Laws of nature, natural phenome‐

na, and—importantly for this case—abstract ideas are excluded by section 101.7  


                                                       
       7 E.g., Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012). 




                                            –6– 
       In Alice v. CLS Bank, the Supreme Court established a two‐prong frame‐

work  for  determining  whether  claimed  subject  matter  is  patentable  under  35 

U.S.C. § 101.8 At  step one,  the Court determines whether a  claim  is  directed to 

an  abstract  idea.  At  step  two,  the  Court  determines  whether  the  claim  adds 

something more to the abstract idea, so that a patent on the idea does not result 

in  unacceptable  preclusion.  The  Supreme  Court  characterized  an  “inventive 

concept” as an element or “combination of elements [that is] sufficient to ensure 

that the patent in practice amounts to significantly more than a patent upon the 

[ineligible  concept]  itself.”9  Unless  these  additional  elements  add  something 
significant  to  the  abstract  idea,  the  claim  is  ineligible.  Merely  implementing  a 

naked  idea  using  well‐known  components  or  functions,  limiting  the  idea  to  a 

particular technological environment, or adding other token steps is insufficient 

to save a claim from invalidity under 35 U.S.C. § 101.10 

2.1.   Alice step one: Patentability requires more than claiming a result. 
       Just  this  week  in  British  Telecomm.  PLC  v.  IAC/Interactive  Corp  (“BT”),11 

Circuit Judge Bryson, sitting by designation in this District, explained how the 

Alice  step‐one  analysis  proceeds. As  Circuit  Judge  Bryson  explained,  “[r]ather 

than  a  unitary  test  [for  abstractness],  what  has  emerged  from  the  section  101 

cases is a group of related principals that can be applied in gauging whether or 

not a patent claim is directed to an abstract idea.”12 Circuit Judge Bryson identi‐
fied  three  principles  by  which  courts  determine  claims  to  be  abstract:  (1)  “the 
courts have characterized ‘method[s] of organizing human activity’ as abstract”; (2) 


                                                       
       8 Alice Corp. Pty Ltd., 573 U.S. at 208. 

       9 Mayo Collaborative Servs., 566 U.S. at 72‐73. 

       10 Alice Corp. Pty. Ltd., 573 U.S. at 223. 

       11 Civil Action No. 18‐366‐WCB, 2019 WL 438335 (D. Del. Feb. 4, 2019). 

       12 BT, 2019 WL 438335, *6. 




                                            –7– 
“as applied to computer applications, the courts have looked to whether the claim 

in  question  is  directed  to  an improvement  in  computer technology as  opposed  to 

simply providing for the use of a computer to perform ‘economic or other tasks for 

which  a  computer  is  used  in  its  ordinary  capacity’”;  and  (3)  “in  determining 

whether  a  particular  claim  is  directed  to  an  abstract  idea,  courts  have  focused  on 

whether the claim is purely functional in nature rather than containing the specific‐

ity necessary to recite how the claimed function is achieved.”13  All three of Circuit 

Judge Bryson’s categories apply here. 

           Each independent claim is directed to a mere abstract idea that has char‐

acterized  human  behavior  for  eons—keeping  a  watch  over  private  property, 

and  only  granting  access  to  secure  areas  to  authorized  people.  For  instance, 

Claim 14 recites four steps to secure access: (1) “elicit[e]” a radio response from 
an RFID tag; (2) “determin[e]” if the wearer of the tag is “authorized”; (3) “rec‐

ord  a  video”  of  the  wearer  of  the  tag;  and  (4)  “control[]”  access  to  the  door—

open it. 

           Other than the token references to RFID and video, the generic steps of 

Claim 14 are indistinguishable from what people have been doing since the ad‐

vent  of  private  property,  and  probably  before  that  too.  First  century  AD  Ro‐

mans  created  iron  locks  and  keys  that  granted  access  to  authorized  persons—

that  is,  those  with  keys. An  armed  guard  grants  access  to  authorized  persons 

showing identification, while most building lobbies have been videotaped since 

the advent of video‐recording technology—which Axcess does not and cannot 

claim  to  have  invented. A  teenager  working  the  counter  of  a  24‐hour  conven‐

ience store grants access to patrons to use the restroom while the store lobby is 

being  recorded  by  video.  The  point  is  that  throughout  human  history,  people 

                                                       
       13 BT, 2019 WL 438335, *6–7. 




                                                          –8– 
have protected their property by granting access to locations only to those who 

are authorized to be there, and locations with valuables have been using securi‐

ty  cameras  for  decades.  Claim  14  offers  nothing  but  these  generic  steps,  only 

vaguely  connected  to  technology  that  is  neither  described  in  the  claims,  nor 

credibly claimed as invented by Axcess. 

            The  other  independent  claims  are  similar  to  Claim  14.  For  instance, 

Claim  1  recites  the  abstract  steps  of  (1)  “receiving  and  storing”  RFID  data;  (2) 

“receiving and storing video data” from a generic “video system at the facility”; 

(3)  “providing  the  subscriber  with  access”  to  the  stored  RFID  and  video  data; 
and (4) “processing the RFID data to prepare a report.” Claim 19 is similarly ab‐

stract,  reciting:  (1)  “receiving  a”  RFID  “action”;  (2)  “determining  whether  the 

RFID action” is an “alert contention”; (3) “obtaining a video associated with the 

RFID  action”  if  the  “action”  corresponds  with  an  “alert  contention”;  and  (4) 

“electronically transmitting notice of the alert” and “video” to the “manager of 

the facility.” As with Claim 14, none of these steps are specified at anything but 

the  most  abstract  level;  none  describe  the  actual  technology Axcess’s  named  in‐

ventor  supposedly  invented  that  “processes”  the  RFID  data,  “determine[s]” 

whether  an  “alert  contention”  is  met,  or  performs  any  of  these  other  recited 

functions. Instead, what the claims seek to cover is any use of generic RFID and 

video technology to perform actions people have performed since, at least, the 

advent  of  RFID  and  video‐recording  technology.  Thus,  the  claims,  as  Circuit 

Judge Bryson put  it, seek to claim “‘method[s]  of  organizing human  activity,’”14 
and are, accordingly, abstract. 

            Circuit  Judge  Bryson’s  category  2—“whether  the  claim  in  question  is  di‐
rected to an improvement in computer technology as opposed to simply providing 

                                                       
       14 BT, 2019 WL 438335, *6. 




                                                          –9– 
for the use of a computer to perform ‘economic or other tasks for which a computer 

is used in its ordinary capacity’”15—applies here too. Asserted Claim 14 does not 

specifically recite a computer much less purport to improve it. It does, however, 

recite a step that requires “determining whether the wearer” of the RFID tag is 

authorized  and  then  opening  the  door  for  authorized  wearers.  This  might  be 

performed by some type of computer technology. But the claim never specifies 

what  computer  technology  accomplishes  this  or  how  it  does  so.  Certainly  this 

non‐technological solution cannot be credibly claimed to be an improvement to 

the technology itself. Claim 1, at least, recites a “storing” and “processing” step, 

but does so in such a generic and uninformative way that it cannot be meaning‐
fully argued that that step somehow “improved” computing technology. Claim 

19 recites a step requiring “determining” whether the RFID action corresponds 

to  a “pre‐defined  alert condition” and “electronically transmitting  notice,”  but 

these steps, recited at the highest level of abstraction, cannot be considered im‐

provements in computing technology. The claims do not say what the technol‐

ogy is; they certainly do not improve it. 

            Circuit  Judge  Bryson’s  category  3—functional  claims  that  do  not  recite 

how  the  functions  are  achieved—is  particularly  apt  for  the  claims  of  the  ’158 

patent. Each of the claims recites a mere function without describing how that 

function is performed and without limiting the claim to any particular techno‐

logical means to achieve it. 

            Claim  14  describes  four  functions:  (1)  “eliciting  a  radio  response”  from 

an RFID tag; (2) “determining” whether the wearer is authorized; (3) “recording 

a video image”; and (4) “controlling access to the door.” The claims are silent as 

to  how  these  functions  are  achieved.  Nothing  in  the  claim,  for  instance,  de‐

                                                       
       15 BT, 2019 WL 438335, *6. 




                                                          –10– 
scribes  how  a  radio  response  is  “elicit[ed].”  We  know  the  claim  requires  a  de‐

termination that the wearer is authorized to enter, but how is that determination 

made? What equipment makes it? What algorithm does it use? What inventive 

technology  or  technological  improvement  makes  it  possible?  What  innovation 

did the named inventor create to make this work? The claim is silent, seeking to 

cover any and all ways to make the determination—even if the ways were not 

invented by the inventor. The same is true with the “recording” a video image 

and “controlling” access to the door. In both cases, the claim seeks to cover the 

naked idea—recording video, granting access to a locked door—but is agnostic 

as to how the idea is achieved, and thus, seeks to cover all ways, however creat‐

ed. The claims that depend from Claim 14—Claims 15–18—are mirrors of Claim 

14, reciting results like “recording the video image” when the tag wearer is au‐
thorized  (Claim  15),  or  unauthorized  (Claim  16).  These  claims  make  Claim  14 

no less abstract. 

       The other independent claims are similar. For example, in Claim 1 some‐

how, someway “video data” is to be “receiv[ed] and stor[ed].” As to how, the 

claim  is  silent,  except  that  it  comes  from  a  “video  system  at  the  facility.”  The 

claim  contains  no  explanation  about  what  the  “video  system”  is.  Somehow, 

someway, we are directed to “provid[e] the subscriber with access” to the RFID 

and  video  data,  but  we  are  never  told  how,  and  never  told  what  particular 

technological advance the inventor is supposedly responsible for that made this 

possible. Claim 19 is the same. Somehow, someway, the result of “determining 

whether  the  RFID  action  corresponds  to  a  pre‐defined  alert  contention”  is 

achieved, but the claim is agnostic as to how. 

       Functional claims—that is, claims that seek to cover end results without 

any limitation as to how those results are to be achieved—are particularly per‐

nicious because they result in serious preclusion concerns, precluding any way 

                                            –11– 
to  achieve  the  result,  regardless  of  whether  the  inventor  invented  those  ways. 

This is why the Rule Against Functional Claiming is one of the long‐standing, 

significant  rules  in  the  Patent  Law,  as  Judge  Bryson  noted  in  BT.16  The  Rule 

Against  Functional  Claiming  goes  back  at  least  as  far  as  the  Supreme  Court’s 

1854 decision concerning Professor Samuel Morse’s pioneering patent on teleg‐

raphy. In that case, one of Professor Morse’s claims recited telegraphy in purely 

functional terms—that is, like the claims here, Professor Morse’s claim was ag‐

nostic  about  what  specific  machines  or  other  structures  should  be  used  to 

transmit  letters  electronically  and  at  a  distance.  Stated  differently,  the  claim 

sought the end result or naked function of telegraphy, however achieved, inde‐

pendent of specific machines used to achieve it, and thus claimed “the exclusive 

right to every improvement where the motive power is the electric or galvanic 
current, and the result is the marking or printing of intelligible characters, signs, 

or  letters  at  a  distance.”17  In  striking  the  claim,  the  Court  explained  that  the 

purpose  of  the  prohibition  against  functional  claiming—or  the  prohibition  of 

owning results however achieved—is to protect the public’s right to innovate: 

       If this claim can be maintained, it matters not by what process or ma‐
       chinery  the  result  is  accomplished.  For  aught  that  we  now  know 
       some  future  inventor,  in  the  onward  march  of  science,  may  dis‐
       cover a mode of writing or printing at a distance by means of the 
       electric or galvanic current, without using any part of the process 
       or combination set forth in the plaintiff’s specification. His inven‐
       tion may be less complicated—less liable to get out of order—less 
       expensive in construction, and in its operation…. 
       Nor is this all, while he shuts the door against inventions of other per‐
       sons, the patentee would be able to avail himself of new discoveries 

                                                       
       16 BT, 2019 WL 438335, *7 (“the focus on functionality as a measure of patent 

eligibility has a long and notable pedigree.”) 
       17 O’Reilly v. Morse, 56 U.S. (15 How.) 62, 112 (1854) (emphasis added). 




                                            –12– 
        in  the  properties  and  powers  of  electro‐magnetism  which  scien‐
        tific  men  might  bring  to  light.  For  he  says  he  does  not  confine  his 
        claim  to  the  machinery  or  parts  of  machinery,  which  he  specifies;  but 
        claims for himself a monopoly in its use, however developed, for the 
        purpose of printing at a distance. . . . The court is of opinion that 
        the claim is too broad, and not warranted by law. 18 

        Consequently,  Professor  Morse’s  patent  was  limited  to  the  specific  ma‐

chinery or acts that he disclosed for achieving his telegraphic results.19 

        The  Federal  Circuit  has  repeatedly  used  this  principle  to  reject  result‐

focused  claims  under  Section  101.  In  Affinity  Labs  of  Texas,  LLC  v.  DIRECTV, 

LLC,20  the  Federal  Circuit  invalidated  claims  directed  to  a  broadcast  system in 
which  a  cellular  telephone  located  outside  the  range  of  a  regional  broadcaster 

receives  content  from  the  broadcaster  in  response  to  a  user  selecting  that  con‐

tent for streaming.21 The Federal Circuit found that the claims were directed to 

an  abstract  idea  “that  is  untethered  to  any  specific  or  concrete  way  of  imple‐

menting it.”22 Just like the ’158 patent, Affinity’s claims were “entirely function‐

al in nature.”23 




                                                       
       18  O’Reilly,  56  U.S.  at  113  (emphasis  added).  See  also  id.  at  120  (“no  patent 

can lawfully issue upon such a claim” for a mere result or “effect” instead of the 
“the process or machinery necessary to produce it”). 
       19 Id. at 117. See also Fuller v. Yentzer, 94 U.S. 288, 288 (1877) (It has long been 

the  “established  rule”  that  a  patent  “will  not  be  sustained  if  the  claim  is  for  a 
result”). 
       20 Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1269 (Fed. Cir. 

2016), petition for cert. filed (U.S. Feb. 27, 2017) (No. 16‐1046). 
       21 Id. at 1256. 

       22 Id. at 1258. 

       23 Id. 




                                              –13– 
        The  patent  in  Affinity  Labs  of  Texas,  LLC  v. Amazon.com,  Inc.24  claimed  a 

method  and  system  for  managing  a  library  of  media  content  on  a  website, 

streaming that content to a mobile device, and permitting a user to access and 

modify the media library using the mobile device.25 The Federal Circuit found 

the claims to be directed to the abstract idea of “streaming user‐selected content 

to a portable device” because they “d[id] no more than describe a desired func‐

tion or outcome, without providing any limiting detail that confine[d] the claim 

to a particular solution to an identified problem.”26 “The purely functional na‐

ture of the claim[s] confirm[ed] that [they were] directed to an abstract idea, not 

to  a  concrete  embodiment  of  that  idea.”27 And  the  tangible  components  of  the 
claimed  system  were  “described  and  claimed  generically  rather  than  with  the 

specificity necessary to show how those components provide[d] a concrete so‐

lution to the problem addressed by the patent.”28  

        And in Apple Inc. v. Ameranth, Inc., the Federal Circuit invalidated claims 

directed to generation of computer menus including those that can be modified 

by handwriting or voice recognition. The court found that the claims “call[] for 

the  desired  result”  and  “do[]  not  attempt  to  claim  any  method  for  achieving 

that  result.”29  The  Federal  Circuit  explained  that  claiming  the  “use  of  existing 

handwriting  and  voice  capture  technologies”  “without  providing  how  these 

elements  were  to  be  technologically  implemented”  does  not  render  the  claims 



                                                       
       24  838  F.3d  1266  (Fed.  Cir.  2016),  petition  for  cert.  filed  (U.S.  Feb.  28,  2017) 

(No. 16‐1047). 
       25 838 F.3d at 1269. 

       26 Id. at 1269, 1272. 

       27 Id. at 1269. 

       28 Id. at 1271. 

       29 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244 (Fed. Cir. 2016). 




                                                –14– 
patentable.30  The  claims  of  the  ’158  patent  similarly  fail  to  articulate  any  con‐

crete solution for achieving any of the results recited in the claims. 

       In stark contrast to the claims of the ’158 patent, claims that the Federal 

Circuit has upheld under Section 101 have provided a specific technological so‐

lution—something the ’158 patent lacks. For example, in Enfish, LLC v. Microsoft 

Corp., the claims disclosed a new “self‐referential” data structure and a specific 

“four‐step  algorithm”  to  accomplish  their  claimed  improvement  to  computer 

databases.31 In McRO, Inc. v. Bandai Namco Games Am. Inc., the claims disclosed 

a specific set of rules “defin[ing] morph weight sets as a function of the timing 

of  phoneme  sub‐sequences”  to  improve  three‐dimensional  computer  anima‐

tion.32 And in DDR Holdings, LLC v. Hotels.com L.P.,33 the claims recited a specif‐
ic series of steps to create an unconventional hybrid webpage in order to solve 

the problem host websites faced with retaining visitors who clicked on products 

sold  on  third‐party  websites.34  These  decisions  reaffirm  the  rule  that  to  be  pa‐

tent‐eligible,  claims  must  be  limited  to  a  specific  technological  solution  for 

achieving the claimed result. The ’158 patent fails to claim a specific technologi‐

cal solution. Instead, it impermissibly claims an abstract idea. 

2.2.   Alice step two: There is nothing more. 
       Alice  step  two  looks  to  “determine  whether  the  claims  do  significantly 

more than simply describe [the] abstract method,” and thus, transform the ab‐

stract idea into patentable subject matter.35 The Court is to look to see whether 
there  are  any  “additional  features”  in  the  claims  that  constitute  an  “inventive 
                                                       
       30 Apple, Inc., 842 F.3d at 1245. 

       31 822 F.3d 1327, 1336‐37 (Fed. Cir. 2016). 

       32 837 F.3d 1299, 1313 (Fed. Cir. 2016). 

       33 773 F.3d 1245 (Fed. Cir. 2014). 

       34 Id. at 1257‐58. 

       35 Ultramercial, Inc., 772 F.3d at 715 (citations omitted). 




                                            –15– 
concept,”  thereby  rendering  the  claims  eligible  for  patenting  even  if  they  are 

directed  to  an  abstract  idea.36  Those  additional  features  must  be  more  than 

“well understood, routine conventional activity.”37 Neither “generic” computer 

technology,  nor  “well‐understood,  routine,  conventional”  or  “purely  function‐

al” elements can supply the required inventive concept.38 Rather, to provide an 

inventive concept, the ’158 patent must claim a “technology‐based solution (not 

an  abstract‐idea‐based  solution  implemented  with  generic  technical  compo‐

nents in a conventional way).”39 

       The  claims  reference,  at  most,  three  types  of  generic  technology—RFID 

systems,  video  systems,  and  computing  systems  including  “storage”  of  some 

type. The claims recite each of these in the most abstract way without specifying 

any technological innovation with respect to any of them.  

       The  specification  makes  it  clear  that  the  claims  are  intentionally  generic, 
demonstrating that none of the claimed systems is new and improved and that 

any  old  generic  RFID,  video,  and  computer  storage  systems  will  do  the  trick. 

The specification states,  

       In one embodiment, the automatic location identification technol‐
       ogy comprises radio frequency identification (RFID) tag technolo‐
       gy  that  gathers  data  by  requiring  assets  to  physically  touch  a 
       reader (passive location technology) or by passing near to a reader 
       (active  location  technology).  Active  tags  activate,  or  wake‐up 
       when  they  pass  through  or  receive  a  localized  radio  frequency 
       signal and then transmit their ID number to a reader. … The RFID 


                                                       
       36 Alice, 573 U.S. at 221. 

       37 Mayo, 566 U.S. at 79 (citations omitted); Ultramercial, 772 F.3d at 715 (cita‐

tion omitted. 
       38 Alice, 573 U.S. at 226 (quoting Mayo, 566 U.S. 73, 77, 82). 

       39 Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1351 

(Fed. Cir. 2016). 

                                           –16– 
             data  is  collected  as  the  assets  enter  or  leave  the  store  40  and  as 
             they move into or out of certain defined areas, or zones.40 

             The specification identifies a number of Axcess’ other RFID patents and 

patent  applications  as  suitable  for  “a  particular  embodiment”  of  the  system,41 
but neither the claims nor the specification suggest that the RFID systems recit‐

ed in the claims are limited to the RFID systems disclosed in Axcess’ other pa‐

tents. Rather, these are merely exemplary of the broad and unlimited scope of 

the generic RFID technology recited in the claims. 

             Similarly, the video systems recited in the claims are essentially any vid‐

eo systems that can record video. Claim 14 recites “recording a video image of 

the wearer of the RFID tag at the access door.” Any video system can do this, as 

the claim does not, in any way, purport to improve generic video systems: 

             The  video  may  be  black  and  white  video,  color  video,  infrared 
             video, or any other suitable visual information capable of provid‐
             ing  information  at  a  scene.  The  cameras  may  be  digital  network 
             video  cameras,  which  can  connect  directly  to  a  data  network,  or 
             they may be any standard video camera connected to a conversion 
             and compression device, which records and/or prepares the video 
             data for transmission over the Internet 12.42 

             As  with  the  generic  RFID  systems,  the  specification  describes  “one  em‐

bodiment” as potentially using the video systems described in other Axcess pa‐

tents, but neither the claims nor the specification suggest that the video systems 

recited  and  claimed  are  limited  to  these  systems.43  Instead,  any  generic  video 




                                                       
       40 ’158 patent at 4:50–64. 

       41 Id. at 4:65–5:13. 

       42 Id. at 5:63–6:3. 

       43 Id. at 6:14–39. 




                                                          –17– 
system will  do—so long as  it performs  its conventional functions of  recording 

video and (at least for one independent claim) being remotely controlled.44 

       Like  the  recited  RFID  and  video  systems,  the  recited  computing  and 

storage systems are generic, with no recited improvements to establish an “in‐

ventive  concept.”  For  instance,  Claim  14  requires  that  somehow  a  determina‐

tion  is  made  that  the  wearer  of  a  tag  is  authorized  and  somehow  a  door  is 

opened in response, but nothing in the claim suggests that there is some techno‐

logical  advance  here.  Claim  1  requires  “storing”  video  and  RFID  data,  but  is 

agnostic  as  to  how,  and  Claim  19  requires  some  device  to  make  a  “deter‐

min[ation]”  that  an  RFID  action  corresponds  with  a  pre‐defined  “alert  condi‐
tion.”  Neither  the  claims  nor  the  specification  describe  any  innovative  techno‐

logical solution directed to achieving these aspirations.  

       If there were any doubt that the ’158 patent is not directed to a “technol‐

ogy‐based  solution”45  the  flow  charts  in  Figures  4 

through  7  remove  it.  Figure  4,  right,  and  the  written 

description  discussing  it,  provide  no  detail—

technological  or  otherwise—about  how  any  of  the 

steps  of  the  claims  as  represented  by  the  flow  charts 

are  achieved.  The  first  step  in  Figure  4—elicit  a  radio 

response from RFID tag at access door of secure area—

just  happens,  with  no  description  of  how  it  happens. 

This  is  consistent  with  the  generic  step  recited  in 

Claim 14: “eliciting a radio response from a radio fre‐

quency identification (RFID) tag at an access door of a 
                                                       
       44 ’158 patent, Claim 1 (“providing the subscriber with access to and control 

of a video camera in the video system at the facility”). 
       45 Bascom Glob. Internet Servs., Inc., 827 F.3d at 1351. 




                                            –18– 
secure area.” The specification describes this step in the exact same generic way: 

“[T]he method begins at step 200 in which a radio response is elicited from an 

RFID tag at an access door of a secure area of a monitored facility.”46 At the next 

step of the flow chart—step 202—a “video image” is obtained. The specification 

and Claim  14 are  agnostic  as  to the  specific technology of how this gets done. 

So, the specification states, “[n]ext at step 202, one or more video images of the 

wearer of the  RFID  tag is obtained from a camera covering the access  door.”47 

And Claim 14  says the same thing, “recording a  video image of the wearer of 

the RFID tag at the access door.” There is not even arguably an inventive con‐

cept at play in a system that uses generic video recording—to record video. 

             The next step—which for a system that is supposed to secure important 
locations  should  be  among  the  most  important—is  described  in  the  same  ab‐

stract way as every other step. So, at step 204, the system asks “authorized ac‐

cess?” The specification tells us this step is accomplished like this:  

             Proceeding to decisional step 204, it is determined if the requested 
             access  is  authorized  based  on  the  radio  response  from  the  RFID 
             tag.  If  access  is  authorized,  the  Yes  branch  of  decisional  step  204 
             leads  to  step  206  in  which  the  access  door  is  opened.  If  access  is 
             not  authorized,  the  No  branch  of  decisional  step  204  along  with 
             step 206 leads to step 208.48 

             This generic recitation of generic technology doing exactly what that ge‐

neric technology has always done is exactly what is claimed in Claim 14: “de‐

termining whether access by a wearer of the RFID tag to the secure area is au‐

thorized  based  on  the  radio  response.”  There  is  nothing  in  this  claim,  its  de‐

pendent claims, the other independent claims, or the specification that suggests 

                                                       
       46 ’158 patent at 9:16–19. 

       47 Id. at 9:20–23. 

       48 Id. at 9:25–30 




                                                          –19– 
any  technological  advance  over  generic  RFID,  video,  and  computer  or  storage 

systems. Thus, under Alice step two, there is nothing more to turn the abstract 

idea into patentable subject matter. 

                                  CONCLUSION 

       The  ’158  patent  is  expressly—and  explicitly—directed  to  implementing 

the abstract idea of remotely monitoring, controlling access to, and/or generat‐

ing reports about a facility or area within the generic environment of RFID and 

video systems. Nothing in the claims or specification suggests that the inventor 

improved  the  underlying  functionality  of  any  of  this  generic  equipment  or 

sought to solve any particular technological problem by combining it. As such, 

the ’158 patent seeks ownership over the an abstract idea itself, and as a result, 
is  patent  ineligible.  Thus,  Genetec  respectfully  requests  that  the  Court  grant 

Genetec’s motion to dismiss this case with prejudice. 

        
                              




                                          –20– 
Dated: February 8, 2019        Respectfully submitted, 
                                
Of Counsel:                    /s/ Arthur G. Connolly, III    
Grant Kinsel                   Arthur G. Connolly, III (#2667) 
PERKINS COIE LLP               CONNOLLY GALLAGHER LLP 
1201 Third Ave., Suite 4900    1000 West Street, Suite 1400 
Seattle, WA 98101              Wilmington, DE 19801 
(206) 359‐3516                 (302) 757‐7300 
gkinsel@perkinscoie.com        aconnolly@connollygallagher.com 
                               Attorneys for Genetec (USA) Inc. 




                                –21– 
